Dear Secretary Carnahan:
This opinion letter responds to your request dated December 24, 2008, for our review under Section 116.334, RSMo, of a proposed summary statement prepared for the petition submitted by Ed Martin on December 1, 2008, relating to amending Article IV, Section 17 of the Missouri Constitution. The proposed summary statement is as follows:
  Shall the Missouri Constitution be amended to limit the number of terms a person may serve as lieutenant governor, secretary of state, attorney general, or state auditor to two terms, including service of any partial terms of more than two years, but excluding terms in those offices resulting from an election prior to December 4, 2008?
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition, nor as the expression of any view regarding the objectives of its proponents.
                                     Very truly yours,
                                      _________________________ Karen King Mitchell Deputy Attorney General

*Page 1